IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-0963-10


SCOTTIE LOUIS FORCEY, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE TENTH COURT OF APPEALS

JOHNSON COUNTY



 Keasler, J., delivered the opinion of the Court in which Keller, P.J., Price,
Womack, Hervey, and Cochran, JJ., joined.  Meyers and Johnson, JJ., dissented.

O P I N I O N


	A jury convicted Scottie Louis Forcey of capital murder, committed in 2008, when
Forcey was a juvenile, and the judge sentenced Forcey to life imprisonment without the
possibility of parole. (1)  Among other points of error, Forcey raised the following three related
complaints on appeal challenging the constitutionality of his  sentence: (1) that his sentence
violates the federal and state constitutional prohibitions against cruel and unusual
punishment; (2) that the trial judge erred in ruling that Texas Penal Code Section 12.31, as
applied to juvenile defendants, before the September 1, 2009, amendment, is not
unconstitutional because a life sentence, without the possibility of parole, for capital murder
is cruel and unusual and disproportionate; and (3) that his sentence is disproportionate
punishment for capital murder. (2)  The Waco Court of Appeals rejected Forcey's claims. (3)  We
granted Forcey's petition for discretionary review to review the court of appeals's resolution
of these issues.  
	Recently, in Meadoux v. State, we held that the Eighth Amendment's prohibition
against cruel and unusual punishment does not bar a juvenile from being sentenced to life
imprisonment without the possibility of parole. (4)  Forcey has never argued that the Texas
Constitution's prohibition against cruel and unusual punishment provides any greater
protection than the Eighth Amendment. (5)   Accordingly, in light of our decision in Meadoux,
we affirm the court of appeals's resolution of Forcey's first two points of error.   We also
agree with the court of appeals's resolution of Forcey's third point of error.  Forcey presented
no evidence to support his claim that his sentence is disproportionate for the capital crime
he committed.   The judgment of the court of appeals is affirmed.    

DATE DELIVERED: January 12, 2011
DO NOT PUBLISH	
1.   See Tex. Penal Code Ann. § 12.31 (mandating automatic life sentence, without
the possibility of parole, in capital cases where the State does not seek the death penalty). 
2.   Forcey v. State, No. 10-09-00335-CR, 2010 Tex. App. LEXIS 3820, at *1 (Tex.
App.--Waco May 19, 2010) (not designated for publication). 
3.   Id. at *8-9. 
4.   No. PD-0123-10, 2010 Tex. Crim. App. LEXIS 1568, at *15 (Tex. Crim. App.
Nov. 17, 2010).
5.   Cf. Pena v. State, 285 S.W.3d 459, 464 (Tex. Crim. App. 2009) ("We hold that,
by failing to distinguish the rights and protections afforded under the Texas due course of
law provision from those provided under the Fourteenth Amendment before the trial
judge in this context, Pena failed to preserve his complaint that the due course of law
provides greater protection for appellate review.").